Title: To James Madison from William Charles Coles Claiborne, 6 February 1807
From: Claiborne, William Charles Coles
To: Madison, James



Sir,
New Orleans February 6th. 1807.

I learn that Colo. Burr’s associates are daily arriving in the Mississippi Territory, and that among them are Blannerhasset & Tyler; I learn also, that Aaron Burr has had the address to make many good Citizens believe that he is an innocent & persecuted man, & that the real traitor is General James Wilkinson, whom he (Burr) denounces as "an Enemy to the U. States, & a Spanish Pensioner".  I must confess, that on the General’s arrival in this City, from Natchitoches, I was not without some suspicions as to his fidelity, & therefore gave him my support with a cautious & in some respects a sparing hand; but my distrust was very soon removed, & I do really feel mortified to find, that notwithstanding the late proofs which he has given of his zealous attachment to his Country, there are some Citizens who seem to view his Conduct as more censurable than that of Colo: Burr’s, whose traitorous designs Wilkinson has opposed, & (in justice I must add) defeated; for I hesitate not to give it as my opinion that if General Wilkinson had not withdrawn his troops from Natchitoches to this City, or its vicinity, and made vigorous measures for defence, New Orleans, would most probably have fallen into the hands of Burr & his adherents.
The Territorial Legislature are still in Session; they have not yet passed a single act, & there is little prospect of much business being transacted; the Legislature has given to the Executive no aid in checking the conspiracy, from which, this Territory had so much to apprehend; but those of the Members who sufficiently appreciate the danger, have thus far, opposed successfully opinions & measures, which went to censure the conduct of General Wilkinson & myself, & which would have tended to encrease that division & agitation in the public’ mind, which (altho’ not designed) was well calculated to favour the views of Burr.
I find by the papers, that my ungenerous & persevering Enemy Mr. Clark has commenced his attack against me; I could have wished to have been present at the Seat of Government & to have answered in person his Charges; But my presence here has been indispensable, & I do hope, that under existing circumstances, the representations of Mr. Clark, will be received cautiously, & not admitted as evidence of my demerit.  For nearly three years, I have had no intercourse with Mr. Clark & during that period I have thought that his political conduct in this Territory, was such, which every friend to the U. States should not only discountenance but oppose: Under these impressions-I have seen with regret the ascendency which Mr. C. (by his address, intrigue, & wealth) has acquired over a portion of this Society; But I feel strong in an opinion, that the time will come, when my continued (altho’ in some measure unsuccessful) opposition to the views of this ambitious individual, will be considered by those of my Countrymen, whose good opinion I am desirous to retain, as deserving approbation.
My friend Mr. Graham has not arrived; but I find by letters from Kentucky that his time in that quarter, has been usefully employed in developing the views of Burr, and recommending the means best calculated to defeat them.
My impression is, that Mr. Burr’s offence was committed in Pensilvania, whether it would be proper to convey him for trial; It seems that at Philadelphia, his plans for the dismemberment of Union, & the invasion of Mexico were determined upon & that from that City he dispatched his various agents, and addressed his letters to General Wilkinson: there I should presume, he should be sent for his trial, & I do hope that this course will ultimately be pursued.  
I am Sir, with great respect, yo: mo: obt. Servt.

William C. C. Claiborne

